
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 681
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2012
			Mr. Doyle submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing support for designation of the
		  Thursday before Thanksgiving as Children’s Grief Awareness
		  Day.
	
	
		Whereas one in seven children in the United States will
			 experience the death of someone close to them by age 18, and 1.9 million
			 youngsters under age 18 have lost one or both parents;
		Whereas children who have had a loved one die, especially
			 a close family member, can carry that loss within them forever, and it
			 sometimes causes confusion in the mind of a young person about why their loved
			 one was taken away;
		Whereas the great majority of grieving children feel
			 alone, not understood, and fearful, on top of their feelings of grief, leading
			 in many cases to an inability to manage or even face their grief;
		Whereas many adults and other children erroneously believe
			 that grieving children are resilient enough that they “just get over” their
			 grief, so much so that children have often been called “forgotten
			 mourners”;
		Whereas for many grieving children the most helpful
			 reaction they can receive is an acknowledgment of their feelings, a listening
			 ear, and the support of caring individuals, like family, friends or others also
			 grieving a loss;
		Whereas Children’s Grief Awareness Day began through
			 grassroots efforts in 2008 in order to help others understand the impact of
			 death on children and their need for support, and to provide ways for caring
			 adults and young people to show their support and solidarity for grieving
			 children;
		Whereas Children’s Grief Awareness Day is observed every
			 year on the Thursday before Thanksgiving, immediately preceding the winter
			 holidays which can be a particularly difficult time for grieving
			 children;
		Whereas simple ways to participate are to engage in
			 activities that raise the awareness of the needs of grieving children and to
			 encourage as many people as possible to wear blue on that day as a symbol of
			 support for these children;
		Whereas this year, on November 15, 2012, thousands of
			 children and adults from all walks of life from across the United States will
			 join together to show their support for grieving children by participating in
			 Children’s Grief Awareness Day; and
		Whereas the Thursday before Thanksgiving would be an
			 appropriate day to designate as Children’s Grief Awareness Day to help the
			 public understand the devastating impact of the death of a loved one on a
			 child, and of the child’s need for support: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of Children’s
			 Grief Awareness Day to raise awareness of and support for grieving
			 children;
			(2)recognizes the
			 hard work that grieving children do every day in creating a new life out of the
			 pieces remaining of their old one;
			(3)applauds the
			 thousands of individuals who volunteer to support grieving children;
			(4)salutes the
			 efforts of national, state and local organizations for their work on behalf of
			 grieving children, and especially of the tireless efforts put forth by the
			 multitude of individuals who give of their time to help these children day
			 after day; and
			(5)requests that the
			 President encourage the Federal Government, States, tribes and tribal
			 organizations, localities, schools, nonprofit organizations, businesses, other
			 entities, and the people of the United States to observe Children’s Grief
			 Awareness Day with appropriate programs and activities with the goal of not
			 forgetting these “forgotten mourners”, and supporting them in their time of
			 need.
			
